Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2021, 12/28/2021 was filed before the mailing date of the first action on the mertis.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the air conditioner" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 14 and 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JENNINGS; Matthew Jerome et al., US 20190170162 A1.
Jennings teaches: (see figs.1-4 and 0060, 0101):
 a fan apparatus for air conditioner, the apparatus comprising: 
a base case (1100) comprising a suction port through which air is sucked; 
a tower case (1300, incl. 1350), which is disposed above the base case, where a first tower (1301) and a second tower (1302) that have an air flow path therein are spaced apart from each other; 
a blowing space (1500) formed between the first tower and the second tower;
a first discharge port (1310a) which is formed in the first tower and discharges the sucked air to the blowing space;
a second discharge port (1310b) which is formed in the second tower and discharges the sucked air to the blowing space; and
a display module (1180) which is received in the tower case and exposed to one surface of the tower case wherein the display module is disposed below the blowing space (see fig.4). 
2. The blower of claim 1, wherein at least a part of the display assembly (1180) vertically aligns with the passage (1500). (see fig.4).
3. The blower of claim 1, wherein the display assembly (1500) is provided in the second case (1350) at a position that does not vertically align with the first tower (1301) and the second tower. (1302) (see fig.4).
In regards to claim 14,

For example, the electronic display 1180 could be provided by an LCD display that is mounted on the upper annular flange 1122 and aligned with transparent window 1351 provided in the base 1350. (paragraph 60)
Jennings further teaches: (Claim 19 as interpreted by Examiner)
a first case (1100) including a suction port;
a second case (1300) extending upward from the first case, the second case including at least one discharge port (1310a); and
a display assembly (1180) exposed through a surface of at least one of the first case (1100) or the second case (1300), wherein the display assembly is positioned at a height below the discharge port (1310a), the display assembly (1180) is provided at a first side of the air conditioner, and the discharge port (1310a) is provided at a second side of the air conditioner opposite to the first side.
20. The blower of claim 19, wherein:
the second case includes a first tower (1301) and a second tower  (1302) spaced apart from each other to define a passage (1500) extending from the first side to the second side;

the first and second discharge ports  (1310 a, 1310 b) are configured to discharge air into the passage (1500); and the display assembly (1180) is configured to not interfere with discharged air flowing in the passage from the second side to the first side. (see figs.1-4 and 0060, 0101)
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach:
. 4. The blower of claim 1, further comprising:
a fan provided inside at least one of the first case or the second case to suction air
through the suction port and discharge air out of the first and second discharge ports, wherein:
the fan is provided inside the first case;
a diffuser is provided inside at least one of the first case or the second case to guide air flow generated by the fan; and
.
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Jennings teaches: see figs.1-4 and 0060, 0101):
 a fan apparatus for air conditioner, the apparatus comprising: 
a base case (1100) comprising a suction port through which air is sucked; 
a tower case (1300, incl. 1350), which is disposed above the base case, where a first tower (1301) and a second tower (1302) that have an air flow path therein are spaced apart from each other; 
a blowing space (1500) formed between the first tower and the second tower;
a first discharge port (13810a) which is formed in the first tower and discharges the sucked air to the blowing space;
a second discharge port (13106) which is formed in the second tower and discharges the sucked air to the blowing space; and
a display module (1180) which is received in the tower case and exposed to one surface of the tower case wherein the display module is disposed below the blowing space (see fig.4). 

But fails to teach:
a first case including a suction port;
a second case provided above first case and including a first tower and a second tower,

at least one first discharge port formed in at least one of the first tower or the second tower:
a diffuser provided inside the second case to guide air discharged by the fan toward the at least one discharge port, wherein the diffuser and the second case define a receiving space; and
a display assembly provided in the receiving space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745